El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es nn pleito por persecución maliciosa en que la Corte de Distrito de Humacao dictó sentencia a favor del ■demandado. Se hizo mención del caso de Parés v. Ruiz, 19 D.P.R. 342, donde se dijo que era necesario que el demandante ■estableciera tres elementos a fin de que pudiera obtenerse sentencia. Eran: primero, que el demandante había sido denunciado por el demandado; segundo, que el proceso había terminado en forma favorable al demandante; y, tercero, que el proceso fué seguido maliciosamente y sin causa probable. La teoría de la corte inferior fué que el demandante había dejado de establecer la falta de causa probable. El deman-dado imputó al demandante el haber dispuesto indebidamente de una vaca que le había sido confiada por el demandado. El demandante aportó evidencia tendente a demostrar que lá vaca le fué en efecto vendida. Así, surgió un conflicto en la ■evidencia, y la corte, analizándola, llegó a la conclusión de que no podía decir que hubiera falta de causa probable. A más, antes del demandado iniciar el proceso consultó con un abogado (de acuerdo con la corte uno de alta reputación) y dicho abogado aconsejó al demandado que tenía derecho a perseguir al demandante por el alegado abuso de confianza.
Hemos examinado la evidencia y el alegato del apelante, y no podemos decir que la corte se equivocara al llegar a la conclusión de que no se había demostrado la falta de causa probable. Los argumentos del apelante son de una natura-leza para convencer más bien a una corte sentenciadora que a un tribunal de apelación.
Como ejemplo del conflicto, el demandado asevera que ha-bía hecho varias gestiones para la devolución de la vaca; y, por otra parte, el demandante dijo que no se hizo gestión al-guna. Surgieron similares conflictos.
El apelante presenta motivos por los cuales no debió *864haberse seguido el consejo del abogado. Sin embargo, ordi-nariamente se precisará un caso fuerte para que un deman-dado no esté protegido por el consejo sincero de un abogado de buena reputación.
La actitud del demandante al tratar de exponer las ga-nancias que dejó de percibir con motivo de la persecución fue muy lejos de ser satisfactoria, y de por sí hubiera desincli-nado a la corte a creer sus manifestaciones.
Aunque el alegato no presentó señalamiento de errores, según lo requieren las reglas de este tribunal, sin embargo, al fin del alegato se expone un segundo supuesto error. El apelante se queja de que la corte inferior admitiera evidencia de un proceso contra el demandante radicado después que había terminado el caso de abuso de confianza. El apelante mantiene que esos hechos eran post litem motam. Estamos bastante convencidos de que para impugnar la veracidad de un testigo pueden ofrecerse en evidencia hechos ocurridos después de la controversia principal.

Debe confirmarse la sentencia recurrida.